DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 11 July 2022 containing amendments to the claims, remarks, and declaration of Omer Refa Koseoglu.
Claims 1-7 and 9-24 are pending.
The previous rejection of claim 24 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claim.
A new ground for rejection of claim 1, necessitated by Applicant’s amendments to the claims, is entered under 35 U.S.C. 112(b).
The previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are maintained.  In addition, claim 24 is rejected under 35 U.S.C. 103.  The rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, the claim is indefinite inasmuch as it is not at all clear what is meant by “a hydrogen.”
With respect to claim 1, there is lack of antecedent basis for “hydrogen stream.”
Declaration Filed Under 37 CFR 1.1321
The affidavit of Omer Refa Koseoglu (Koseoglu declaration) under 37 CFR 1.132 filed 11 July 2022 is insufficient to overcome the rejection of claims 1-7 and 9-23 based upon the cited art as set forth in the previous Office Action mailed 10 March 2022 because of the following reasons.
The declarant states at paragraphs 7 and 8 of the Koseoglu declaration that “[Examiner’s] interpretation of Beadle is not in keeping with the identification and placement of a hydrodearylation unit in the Beadle patent” and “As depicted in Beadle at Figure 2, we contemplated the placement of a hydrodearylation unit (marked as 202) in front of a separation zone (marked as 230).  We did not conceive of or describe the placement of a hydrodearylation unit at any other position within a refinery other than what is depicted in Figure 2.”  These statements are not persuasive.  The point at issue in the rejection is the placement of the hydrodearylation unit relative to a clay treater.  No such clay treater is depicted in Beadle’s Figure 2 nor described in the portions of Beadle discussing Figure 2.
The declarant states at paragraph 12 of the Koseoglu declaration that “The passage relied on by the Examiner at column 7, lines 39-52 of Beadle is actually depicted in Figure 2.”  This statement is not persuasive.  The point at issue in the rejection is the placement of the hydrodearylation unit relative to a clay treater.  No such clay treater is depicted in Beadle’s Figure 2 nor described in the portions of Beadle discussing Figure 2.
The declarant states at paragraphs 13, 14, and 15 of the Koseoglu declaration that: (1) “In Beadle, we did not conceive of or describe the direct arrangement of a clay treater feeding into a hydrodearylation unit which directly provides mono-aromatics into a xylene re-run unit;” (2) “We did not conceive of the idea of directly recovering mono-aromatics by placing a xylene re-run unit at the exit of a hydrodearylation unit.  We similarly did not conceive of the idea that a hydrodearylation unit and a xylene re-run coupled to the effluent of a clay treater would significantly increase the recovery of mono-aromatics;” (3) “In Beadle, we did not describe a clay treater feeding directly into a xylene re-run or feeding into a xylene re-run through an intermediary hydrodearylation unit.  We also did not disclose a splitter feeding into a clay treater feeding into a hydrodearylation unit feeding into a xylene re-run unit;” and (4) “Examiner’s assertion that Beadle shows the same arrangement and concepts presented in the current claims is incorrect.”  These statements are not persuasive.   Beadle discloses “In certain embodiments, the majority of the olefins obtained from the heavy reformate clay treaters (C8+) are primarily alkenyl aromatics, and they will react with alkyl aromatics to form the uncondensed alkyl multi-aromatics.  The uncondensed alkyl multi-aromatics are hydrodearylated at relatively low temperature and pressure in these certain embodiments, allowing for the conversion to alkyl mono-aromatics while avoiding the excessive catalyst deactivation expected at higher temperatures with a heavy stream.  Certain embodiments can include supplying the product stream to a para-xylene recovery process” (see Beadle, column 7, lines 39-50); and “In various embodiments, when the hydrogen stream 212 is a once-through stream, the separator effluent liquid 244 may be directly routed to a xylene rerun column with a para-xylene complex” (see Beadle, column 12, lines 31-35).  From the above quoted language of Beadle, it follows that a clay treater effluent is reacted with alkyl aromatics to form the uncondensed alkyl multi-aromatics which are then converted by hydrodearylation.  Moreover, to the extent that declarant’s statements are meant to apply to claims 3-7 and 21-24, Examiner notes that such claims were rejected as obvious in view of Beadle in combination with either Henry or Ash.  Thus, the fact that Beadle alone may not disclose or suggest various elements of these claims is likewise not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beadle (US 10,053,401).
With respect to claims 1, 2, and 9-20, Beadle discloses a process comprising: (a) directing a feed stream from a clay treater of an aromatic complex to a hydrodearylation unit (see Beadle, column 7, lines 39-48); (b) hydrodearylating the feed stream by adding hydrogen over a catalyst to produce an alkyl mono-aromatic compound containing stream (see Beadle, column 7, lines 39-48); and (c) directing the alkyl mono-aromatic compound containing stream to a xylene re-run unit (see Beadle, column 12, lines 31-35).  The alkyl-bridged multi-aromatic compound in the feed stream comprise at least two benzene rings connected by an alkyl bridge group of at least two carbons, wherein the benzene rings are connected to different carbons of the alkyl bridge group (see Beadle, column 6, lines 42-48).  The hydrogen stream may be combined with the feed stream before being supplied to the hydrodearylation unit, the hydrogen stream comprising recycled hydrogen and makeup hydrogen (see Beadle, column 6, lines 52-57).  The catalyst may be present in a catalyst bed, with hydrogen being used as a quench (see Beadle, column 6, lines 58-61).  The catalyst may contain Group 8 metals in an amount of 2-20 wt% and Group 6 metals in an amount of 1-25 wt%, and the catalyst may comprise nickel, molybdenum, ultrastable Y-type zeolite, and gamma-alumina support (see Beadle, column 7, lines 1-11).  Hydrodearylation conditions include temperature in the range of 200°C to 450°C, hydrogen partial pressure in the range of 5 bar to 50 bar, and hydrogen feed rate in the range of 500 to 5000 standard cubic feet per barrel (see Beadle, column 7, lines 11-24).  The feed stream may originate in a catalytic reforming unit within the aromatic complex (see Beadle, column 7, lines 39-43).  The heavy stream from the xylene rerun unit may be a C9 stream (see Beadle, column 12, lines 48-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beadle (US 10,053,401) in view of Henry (US 4,041,091).
With respect to claims 3-7, see discussion supra at paragraph 16.
Beadle does not explicitly disclose the conditions of temperature, pressure, and liquid hourly space velocity for the clay treater.
However, Henry notes that such units are conventional to reduce the olefin content of aromatic streams (see Henry, column 9, lines 30-33), as is being used in Beadle.  Such units are known to be suitably operated at a temperature range of 300°F to 500°F (149°C to 260°C), pressure in the range of 15 atm to 40 atm (15.2 bar to 40.5 bar), and liquid hourly space velocity in the range of 0.4 hr-1 to 5.0 hr-1 (see Henry, column 9, lines 33-37).
Thus, the person having ordinary skill in the art would have been motivated to used the clay treater operating conditions outline in Henry, such conditions known to be suitable for accomplishing the olefin reduction objective of Beadle.  In this regard, because Beadle processes the identical feed under the identical conditions as specified in the claims, it follows that the clay treater effluent would be expected to have identical characteristics as specified, including bromine index.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beadle (US 10,053,401) in view of Ash (US 6,004,452).
With respect to claims 21-24, see discussion supra at paragraph 16.  Beadle clearly disclosed wherein the aromatic complex may comprise units producing reformate, i.e. catalytic reforming units, as well as associated units.  In this regard, it is known (e.g., from Ash) that such aromatics processing facilities include units such as reformate splitters, xylene re-run units, benzene extraction units, and xylene re-run units (see Ash, column 6, lines 12-13; column 15, lines 22-23 and 32-33; column 16, lines 48-50; and column 42, lines 27-53).  Thus, because Beadle provides for a broad range of suitable feeds, including catalytic reformate, it follows that the known associated production units for producing such feed would be an obvious modification of the disclosed process to produce such reformate.  The combination of prior art elements according to known methods which does nothing more than achieve predictable results supports a finding of prima facie obviousness.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Response to Arguments
Applicant’s arguments filed 11 July 2022 have been fully considered but they are not persuasive.
Applicant’s arguments rely upon the statements made in the Koseoglu declaration which have been found unpersuasive for the detailed reasoning indicated supra at paragraphs 11-13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771

	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While Applicant filed the declaration under 37 CFR 1.131, Examiner construes such declaration as a 132 declaration since 131 does not seem applicable to the facts of this case or the statements made in the declaration.